HOLMES, Judge.
This is a workmen’s compensation case.
The trial court found the employee to be permanently and totally disabled. The employee was awarded appropriate benefits, including both accrued and future, weekly disability benefits. In addition, the employee’s attorney was awarded a “lump sum” attorney’s fee based in part upon “future benefits.”
The employer, through able and distinguished counsel, appeals the trial court’s award of a “lump sum” attorney’s fee, contending that the trial court’s action is contrary to the law of this state. We disagree and affirm.
This court, on several occasions in the past two years, has held contrary to the employer’s contentions. The Alabama Supreme Court has on two occasions in these cases denied certiorari.
Therefore, the trial court is due to be affirmed on the authority of Lawler Mobile Homes, Inc. v. Hinkle, 459 So.2d 903 (Ala.Civ.App.1984); Goodyear Tire & Rubber Co. v. Mitchell, 459 So.2d 901 (Ala.Civ.App.1984); and Ashland Chemical Co. v. Watkins, 435 8o.2d 1301 (Ala.Civ.App.1983). See also Rebel Oil Co. v. Pike, 473 So.2d 529 (Ala.Civ.App.1985).
AFFIRMED.
BRADLEY, J., concurs.
WRIGHT, P.J., recuses himself.